                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
v.                                               )
                                                 )                      No. 3:18-CR-6-TWP-DCP
JUSTIN P. MORRIS,                                )
                                                 )
                       Defendant.                )
                                                 )

                               MEMORANADUM AND ORDER

               This case is before the Court on the Motion for Temporary Release Pending

Sentencing [Doc. 246], filed on December 6, 2018, and referred [Doc. 247] to the undersigned on

that same day. See 28 U.S.C. § 636(b).      On May 23, 2018, Defendant Morris entered a guilty

plea to conspiracy to distribute fifty grams or more of methamphetamine and conspiracy to launder

the proceeds of the drug conspiracy. At that time, District Judge Thomas W. Phillips ordered that

the Defendant, who had been detained since his arrest in this case, remain in custody, pending his

sentencing hearing. Defendant’s sentencing hearing is presently scheduled for January 28, 2019.

Defendant asks to be released for three days to attend the wake, funeral services, and interment for

his six-year-old son, who died on December 6, 2018. Defendant offers his father, Scott Morris, as

third-party custodian. The motion relates that Assistant United States Attorney Caryn Hebets does

not object to the requested temporary release.

               The parties appeared for a hearing on the motion on December 10, 2018. AUSA

Hebets represented the Government. Attorney Robert R. Kurtz appeared on behalf of Defendant

Morris. The Defendant participated by telephone from the Irwin County Detention Center, in


                                                 1
Ocilla, Georgia. Mr. Scott Morris, the Defendant’s father also participated by telephone.

               Mr. Kurtz argued that extraordinary circumstances exist for the Defendant’s

temporary release from custody. He stated that the Defendant’s six-year-old son died in the early

morning hours of December 6, 2018. Mr. Kurtz proposed that the Defendant be released to the

custody of his father, who will transport him to the Defendant’s son’s wake, which is from 5:00 to

8:00 p.m., on December 10, 2018, in Athens, Georgia. The Defendant will stay with his father,

who lives in Bethlehem, Georgia. The Defendant’s father will drive him to the funeral on

December 11, at 5 p.m., and then they will return to Scott Morris’s house. The Defendant’s father

will then transport Defendant Morris back to the Irwin County Detention Center by noon on

December 12, 2018. Mr. Kurtz maintained that the following conditions of release will assure the

Defendant’s compliance: That the Defendant submit to electronic GPS monitoring, that the

Defendant’s father Scott Morris serve as his third-party custodian, and that the Defendant be

prohibited from operating a motor vehicle.

               AUSA Hebets confirmed that the Government did not object to the Defendant’s

temporary release. She stated that the circumstances qualified as extraordinary and that the

Defendant should be permitted to have this opportunity to see his son for the last time.

                 The Bail Reform Act requires that a defendant found guilty of a violation of the

Controlled Substances Act, for which a term of imprisonment of ten years or more is prescribed,

be detained while awaiting imposition of sentence. 18 U.S.C. § 3143(a)(2) (listing exceptions,

which do not apply in this case). However, “[a] person subject to detention pursuant to section

3143(a)(2) . . . and who meets the conditions of release set forth in section 3143 (a)(1) . . . , may

be ordered released, under appropriate conditions, by the judicial officer, if it is clearly shown that


                                                  2
there are exceptional reasons why such person’s detention would not be appropriate.” 18 U.S.C.

§ 3145(c). “Courts generally agree that the term ‘exceptional reasons’ is limited to those situations

which are ‘out of the ordinary,’ ‘uncommon,’ or ‘rare.’” United States v. Miller, 568 F. Supp. 2d

764, 774 (E.D. Ky. 2008). Section 3143(a)(1) requires that the court find “by clear and convincing

evidence that the person is not likely to flee or pose a danger to the safety of any other person or

the community if released under section 3142(b) or (c).” 18 U.S.C. § 3143(a)(1).

               The Court finds that exceptional reasons exist to permit the Defendant to be

released temporarily to attend his son’s wake and funeral. Although the death of a relative may

not alone qualify as an exceptional reason,1 in the instant case, there are additional facts that make

this case exceptional:

           (1) The deceased family member is the Defendant’s six-year-old son.
               The motion reflects that the child passed away unexpectedly. The
               Presentence Report reveals that this child is the Defendant Morris’s
               only child, with whom he had regular contact and was very
               involved;

           (2) Aside from his guilty plea to the instant charges, the Defendant has
               minimal criminal history with no convictions for violent offenses or
               crimes of escape;

           (3) The Defendant’s father Scott Morris is willing to be his third-party
               custodian, to allow the Defendant to stay at his house, to drive the
               Defendant to all places he is permitted to go, and to accompany the
               Defendant to the wake and funeral. In other words, the Defendant
               will be in Mr. Morris’s constant custody during the entire three days;
               and

1
 Federal courts do not grant temporary release in every case in which a criminal defendant who
is detained has a relative who dies. The District Court for the District of Maine has reasoned that
“[f]rom the Court’s perspective, the death of a family member, even a close family member, does
not necessarily cross the threshold from common to exceptional. The death of close family
members, though infrequent, is after all inevitable.” United States v. Kenney, No. CR-07-66-B-
W, 2009 WL 5217031, *2 (D. Me. Dec. 30, 2009).


                                                  3
           (4) The United States Probation Office is able to monitor the
               Defendant’s location through GPS monitoring. Accordingly, the
               Court, through the Probation Office, will know if the Defendant
               departs from his set itinerary.

Additionally, based upon the conditions proposed by the Defendant and the United States

Probation Office, the Court finds by clear and convincing evidence that Defendant Morris is not a

danger and is not likely to flee. See 18 U.S.C. 3145(c) (requiring that persons also meet the

conditions in 18 U.S.C. §3143(a)(1)). The Court also finds that the facts stated above clearly show

“that there are exceptional reasons why [Defendant Morris’s] detention would not be appropriate”

for the three-day period during which he will attend the services for his son. See 18 U.S.C. 3145(c).

               The Motion for Temporary Release Pending Sentencing [Doc. 246] is unopposed

and is GRANTED. While on release, the Defendant is to remain the conditions of release imposed

by the Court at the December 10 hearing, which have been filed in the record in this case. The

Court reviewed the conditions with Defendant Morris and Mr. Scott Morris and explained the

penalties for violating any of the conditions. IT IS THEREFORE ORDERED that the United

States Marshal temporarily RELEASE Defendant Justin Patrick Morris on the conditions set forth

in this Court’s Order of Conditional Release. The Clerk of Court is ORDERED to provide a

certified copy of this Order to the United States Marshals Service.

               IT IS SO ORDERED.

                                                      ENTER:

                                                      ___________________________
                                                      Debra C. Poplin
                                                      United States Magistrate Judge




                                                 4
